Application for stay of execution of sentence of death, presented to Justice White, and by him referred *1261to the Court, granted pending the timely filing and disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.
The Chief Justice, Justice White, and Justice O’Connor would deny the application.